CAMPBELL, Judge.
The appellant’s case on appeal was not docketed within the ninety-day period as required in Court of Appeals Rule 5. We will nevertheless treat the appeal as a petition for a writ of certiorari and grant the appellant a review of his case.
*119The appellant contends that the trial court erred in denying his motions for judgment as of nonsuit. He argues that the case should not have been submitted to the jury because the evidence was insufficient as a matter of law to prove that it was the defendant who committed the crime. Specifically, he asserts that the employee who identified the defendant as the robber was unsure of that identification immediately after the robbery. However, taking the evidence in the light most favorable to the State and giving that evidence every reasonable in-tendment to be drawn therefrom, we find that there was more than ample evidence that the defendant was the robber. The case was properly submitted to the jury.
The appellant’s only other assignment of error was the trial court’s denial of the defendant’s motion for judgment n.o.v. In view of the foregoing, we find no merit in this contention.
Consequently, we find no error in the trial below.
No error.
Judges Morris and Vaughn concur.